DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 recites “a terminal end of the dust lip is positioned between the first end and the midpoint of the sloping surface”. 
Claim 13 recites “a terminal end of the dust lip is positioned between the first end and the midpoint of the sloped face”.
The only support given in the specification is directed to the length of the dust lip (ref. 151, also known as contact width X) in paragraph [0040]. The length of the sloping surface (ref. 206) is not disclosed, rendering it not possible to determine if the dust lip terminates between the first end and the midpoint of the sloping surface, by reading only the specification. Attention is drawn to Figure 3 in order to see that the dust lip terminates between the first end and the midpoint of the sloping surface. Figures are not interpreted to be drawn to scale and therefore Figure 3 is not sufficient support for the amendments made in the claims.
Claims 2-12, and 14-20 are rejected based on their dependency to claims rejected above under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 first recites “a ball joint having a knuckle with a seal surface including a sloping surface having a first end proximate the seal surface, an opposite second end distal from the seal surface, and a midpoint between the first end and the second end” as part of an intended use for a fastener unit in lines 1-4. However, claims 1, 3-5, 8, and 11-13 go on to set forth a plurality of details directed to the ball joint, as well as positively reciting the sloping surface in at least claims 1, 3-5, and 8, as well as positively reciting the seal surface in at least claims 11-13. It is therefore unclear from the claims whether the applicant is intending to claim the sub combination of the dust cover of the combination of the dust cover and the ball joint. For purposes of examination, examiner interprets the claims as being directed to the sub combination of the dust cover, given in the preamble of claims 1-20.
Claim 2 recites the limitation "a tip" in line 2. It is unclear whether “a tip” in line 2 is the same as “a terminal end” in claim 1 line 18. For purposes of examination, it is considered to be the same as “a terminal end” in claim 1 line 18.
Claim 13 also first recites “a ball joint having a knuckle with a seal surface that includes a cylindrical face transitioning to a radiused face transitioning to a sloped face, the sloped face including a first end proximate the radiused face, an opposite second end distal the radiused face, and a midpoint between the first end and the second end” as part of an intended use for a fastener unit in lines 1-4. However, claims 1, 3-5, 8, and 11-13 go on to set forth a plurality of details directed to the ball joint, as well as positively reciting the sloping surface in at least claims 1, 3-5, and 8, as well as positively reciting the seal surface in at least claims 11-13. It is therefore unclear from the claims whether the applicant is intending to claim the sub combination of the dust cover of the combination of the dust cover and the ball joint. For 
Claim 14 recites the limitation “a tip” in line 2. It is unclear whether “a tip” in line 2 is the same as “a terminal end” in claim 13 line 21. For purposes of examination, it is considered to be the same as “a terminal end” in claim 1 line 18.
Claims 6-7, 9-10, and 15-20 are rejected based on their dependency to claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/098124 A1 (Shirai et al).
Regarding claim 1, Shirai et al teaches a dust cover for a ball joint having a knuckle with a seal surface including a sloping surface (Fig. 1-4) having a first end proximate the seal surface, an opposite second end distal from the seal surface, and a midpoint between the first end and the second end (all sloping surfaces contain a first end, second end, and a midpoint), the dust cover comprising: 
a cup-shaped elastomeric film (Fig. 1 ref. 4); 
a large-diameter opening section at a ball end of the film (see annotated Figure 2 below); 
a small-diameter opening section at a stud end of the film (see annotated Figure 2 below), the small-diameter opening section encompassing the seal surface (Fig. 1 ref. 15); 
a seal lip (Fig. 3 ref. 34) provided on the small-diameter opening section, the seal lip elastically abutting against a face of the seal surface other than the sloping surface (Fig. 3 ref. 16); and 
a dust lip (Fig. 3 ref. 48) provided on the small-diameter opening section, the dust lip being on an outer peripheral side of the small-diameter opening section closer to the knuckle (Fig. 3 ref. 13) than the seal lip, and a contact surface of the dust lip elastically abutting against the sloping surface, and 
a terminal end of the dust lip is positioned between the first end and the midpoint of the sloping surface (the terminal end of the dust lip is capable of being positioned between the first end and the midpoint of the sloping surface, based on the size of the ball joint that is being used),

Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the axial length of the contact surface between the dust lip and the sloping surface when the dust cover is mounted) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456,105 USPQ233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dust cover of Shirai et al such that an axial length of the contact surface in contact with the sloping surface in a mounted state in which the dust cover has been attached to the seal surface is 0.5 mm to 1.0 mm to ensure a sufficient seal, since Shirai et al does not disclose any functional or structural significance as to the structural length of the seal surface, and it has been held that discovering the optimum or working ranges involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the axial length based on the desired sealing performance.

    PNG
    media_image1.png
    283
    398
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.
Regarding claim 2, Shirai et al teaches the dust cover (Fig. 3 ref. 4) according to claim 1, but does not expressly disclose an axial length between a tip of the dust lip and a tip of the seal lip is 0.5 mm to 1.2 mm in the mounted state. Shirai et al does not disclose any functional or structural significance as to the structural length of the seal surface; however Shirai does disclose that the intimate contact between the sealing portion and the ball shank enhances sealing performance (Retrieved from attached translation of WO 2006098124 A1 paragraph [0034] lines 5-8). 
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the axial length between the tip of the dust lip and the tip of the seal lip) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dust cover of Shirai et al such that the axial length between the tip of the dust lip and the tip of the seal lip in the mounted state is 0.5 mm to 1.2 mm to ensure a sufficient seal, since Shirai et al does not disclose any functional or structural significance as to the structural length of the seal surface, and it has been held that discovering the optimum or working ranges involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the axial length based on the desired sealing performance.
Regarding claim 5, Shirai et al teaches the seal lip (Fig. 3 ref. 34) has a first ridge (see annotated Figure 3 below) that elastically abuts against a concavely curved portion of the seal surface (see annotated Figure 3 below) that continues to the sloping surface, and a second ridge (see annotated Figure 3 below) that elastically abuts against a straight portion of the seal surface (see annotated Figure 3 below) that extends straight from the curved portion.

    PNG
    media_image2.png
    142
    190
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 3.
Regarding claim 6, Shirai et al teaches a base of the first ridge (see annotated Figure 3 below) is spaced apart from a base of the dust lip (see annotated Figure 3 below).

    PNG
    media_image3.png
    224
    321
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 3.
Regarding claim 7, Shirai et al teaches the dust cover (Fig. 3 ref. 4) according to claim 6, but does not expressly disclose the base of the first ridge is spaced by at least 1.6 mm from the base of the dust lip (see annotated Figure 3 above). Shirai et al does not disclose any functional or structural significance as to the structural length of the seal surface; however Shirai et al does disclose that the intimate contact between the sealing portion and the ball shank enhances sealing performance (Retrieved from attached translation of WO 2006098124 Al paragraph [0034] lines 5-8). Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the distance between the base of the first ridge and the base of the dust lip) are disclosed in the prior art, discovering the optimum or working ranges involves only In re Alter, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dust cover of Shirai et al such that the base of the first ridge is spaced by at least 1.6 mm from the base of the dust lip to ensure a sufficient seal, since Shirai et al does not disclose any functional or structural significance as to the structural length of the seal surface, and it has been held that discovering the optimum or working ranges involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the axial length based on the desired sealing performance.
Regarding claim 8, Shirai et al teaches the seal lip (Fig. 3 ref. 34) has a first ridge that elastically abuts against a concavely curved portion of the seal surface that continues to the sloping surface (sloping surface is ref. 16, see annotated Figure 3 above), and a second ridge that elastically abuts against a straight portion of the seal surface that extends straight from the curved portion (see annotated Figure 3 above).
Regarding claim 9, Shirai et al teaches a base of the first ridge is spaced apart from a base of the dust lip (see annotated Figure 3 above).
Regarding claim 10, Shirai et al teaches the dust cover (Fig. 3 ref. 4) according to claim 9, but does not expressly disclose the base of the first ridge is spaced by at least 1.6 mm from the base of the dust lip. Shirai et al does not disclose any functional or structural significance as to the structural length of the seal surface; however Shirai et al does disclose that the intimate contact between the sealing portion and the ball shank enhances sealing performance (Retrieved from attached translation of WO 2006098124 Al paragraph [0034] lines 5-8). In re Alter, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dust cover of Shirai et al such that the base of the first ridge is spaced by at least 1.6 mm from the base of the dust lip to ensure a sufficient seal, since Shirai et al does not disclose any functional or structural significance as to the structural length of the seal surface, and it has been held that discovering the optimum or working ranges involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the axial length based on the desired sealing performance.
Regarding claim 11, Shirai et al teaches the seal lip (Fig. 3 ref. 34) and the dust lip (Fig. 3 ref. 48) elastically abut against the seal surface (Fig. 1 ref. 15) which is formed integrally with the knuckle (see in annotated Figure 3 below that the seal surface and the knuckle are part of the same body).

    PNG
    media_image4.png
    120
    104
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 3.
Regarding claim 12, Shirai et al teaches the seal lip (Fig. 3 ref. 34) and the dust lip (Fig. 3 ref. 48) elastically abut against the seal surface (Fig. 1 ref. 15) which is formed integrally with the knuckle (see annotated Figure 3 above).
Regarding claim 13, Shirai et al teaches a dust cover for a ball joint having a knuckle with a seal surface that includes a cylindrical face transitioning to a radiused face transitioning to a sloped face (Fig. 1-4), the sloped face including a first end proximate the radiused face, an opposite second end distal the radiused face, and a midpoint between the first end and the second end (all sloping surfaces contain a first end, second end, and a midpoint), the dust cover comprising: 
a cup-shaped film (Fig. 1 ref. 4) having a stud end and a socket end; 
a small opening at the stud end (see annotated Figure 2 above);  
10a large opening at the socket end (see annotated Figure 2 above); and 

the seal lip having: 
a first annular ridge configured to elastically abut against the 15cylindrical face (see annotated Figure 3 below); 
a second annular ridge configured to elastically abut against the cylindrical face (see annotated Figure 3 below); and 
a third annular ridge configured to elastically abut against the radiused face (see annotated Figure 3 below), and 
20the dust lip being annular and configured to elastically abut against the sloped face (Fig. 3 ref. 16), the dust lip having a contact surface in contact with the sloped face, and
a terminal end of the dust lip is positioned between the first end and the midpoint of the sloped face (the terminal end of the dust lip is capable of being positioned between the first end and the midpoint of the sloping surface, based on the size of the ball joint that is being used),
but does not expressly disclose but doan axial length of the contact surface in a mounted state in which the dust cover has been attached to the ball joint is 0.5 mm to 1.0 mm such. Shirai et al does not disclose any functional or structural significance as to the structural length of the seal surface; however Shirai et al does disclose that the dust lip and the sloping surface are in intimate contact with each other and therefore enhances sealing performance (Retrieved from attached translation of WO 2006/098124 A1 paragraph [0034] lines 5-8).
In re Aller, 220 F.2d 454, 456,105 USPQ233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dust cover of Shirai et al such that an axial length of the contact surface in contact with the sloping surface in a mounted state in which the dust cover has been attached to the seal surface is 0.5 mm to 1.0 mm to ensure a sufficient seal, since Shirai et al does not disclose any functional or structural significance as to the structural length of the seal surface, and it has been held that discovering the optimum or working ranges involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the axial length based on the desired sealing performance.

    PNG
    media_image5.png
    267
    393
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 3.
Regarding claim 14, Shirai et al teaches the dust cover (Fig. 3 ref. 4) according to claim 13, but does not expressly teach an axial length between a tip of the dust lip and a tip of the third ridge of the seal lip is 0.5 mm to 1.2 mm in the mounted state. Shirai does not disclose any functional or structural significance as to the structural length of the seal surface; however Shirai et al does disclose that the intimate contact between the sealing portion and the ball shank enhances sealing performance (Retrieved from attached translation of WO 2006/098124 A1 paragraph [0034] lines 5-8). Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the axial length between the tip of the dust lip and the tip of the third ridge of the seal lip) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In reAller, 220 F.2d 454, 456,105 USPQ233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill 
Regarding claim 15, Shirai et al teaches a base of the third ridge is spaced apart from a base of the dust lip (see annotated Figure 3 below).

    PNG
    media_image6.png
    267
    355
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 3.
Regarding claim 16, Shirai et al teaches the dust cover (Fig. 3 ref. 4) according to claim 15, but does not expressly teach the base of the third ridge is spaced by at least 1.6 mm from the base of the dust lip. Shirai et al does not disclose any functional or structural significance as to the structural length of the seal surface; however Shirai et al does disclose that the intimate contact between the sealing portion and the ball shank enhances sealing performance (Retrieved from attached translation of WO 2006/098124 A1 paragraph [0034] lines 5-8). Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the distance between the base of the dust lip and the base of the third ridge of the seal lip) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In reAller, 220 F.2d 454, 456,105 USPQ233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dust cover of Shirai et al such that the base of the third ridge is spaced by at least 1.6 mm from the base of the dust lip to ensure a good seal, since Shirai et al does not disclose any functional or structural significance as to the structural length of the seal surface, and it has been held that discovering the optimum or working ranges involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the axial length based on the desired sealing
Regarding claim 17, Shirai et al teaches the first and second ridges protrude radially relative to the small opening (see annotated Figure 3 below).

    PNG
    media_image7.png
    267
    383
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 3 below.
Regarding claim 18, Shirai et al teaches the third ridge protrudes axially relative to the small opening (see annotated Figure 3 below).

    PNG
    media_image8.png
    267
    357
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 3 below.
Regarding claim 19, Shirai et al teaches the dust lip (Fig. 3 ref. 48) protrudes axially relative to the small opening (see annotated Figure 3 above).
Regarding claim 20, Shirai et al teaches the first and second ridges protrude radially relative to the small opening (see annotated Figure 3 above); the third ridge protrudes axially relative to the small opening (see annotated Figure 3 above); and the dust lip (Fig. 3 ref. 48) protrudes axially relative to the small opening.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/098124 A1 (Shirai et al) in view of WO 2011/132483 A1 (Kuroda S et al).
Regarding claim 3, Shirai et al teaches the dust lip (Fig. 3 ref. 48) according to claim 1, but does not expressly disclose the dust lip elastically abuts against the sloping surface which has a concavely curved sectional shape. However, KURODA S et al discloses the dust lip (Fig. 10 
Regarding claim 4, Shirai et al teaches the dust lip (Fig. 3 ref. 48) according to claim 2, but does not expressly disclose the dust lip elastically abuts against the sloping surface which has a concavely curved sectional shape. However, KURODA S et al discloses the dust lip (Fig. 10 ref. 123B) elastically abuts against the sloping surface (Fig. 10 ref. 112) which has a concavely curved sectional shape, the concavely curved shape providing for reduced weight in the collar portion (Fig. 10 ref. 111) and high sealing properties (Retrieved from attached translation of WO 2011/132483 A1 page 4 lines 23-25, and page 5 lines 40-41). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the dust lip disclosed by Shirai et al to comprise a concavely curved dust lip, as taught by KURODA S et al, in order to provide for reduced weight in the collar portion (Fig. 10 ref. 111) and high sealing properties (Retrieved from attached translation of WO 2011/132483 Al page 4 lines 23-25, and page 5 lines 40-41).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-









/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678